Citation Nr: 0804169	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  04-42 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a total left knee 
replacement, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to a left knee 
disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

The veteran represented by:  New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from April 
1982 to July 1985.

This appeal to the Board of Veterans' Appeals (Board) arose 
from July 2003 and December 2005 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

An August 2001 SSA decision shows that the veteran was 
awarded benefits for degenerative joint disease of the left 
knee and depressive disorder.  VA has a duty to obtain 
records pertaining to this decision in connection with the 
issues currently on appeal.  38 U.S.C.A. §  5103A; Tetro v. 
Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992).  

With regard to the claim for service connection for a right 
knee disability, the October 1998 VA examiner opined that 
this condition was not secondary to the service-connected 
left knee disability.  Since then, the veteran's left knee 
disability has worsened and he underwent a total left knee 
replacement in January 2002.  In addition, in September 2002, 
a private physician opined that the left knee aggravated his 
right knee.  Because of the conflicting medical evidence, a 
remand is necessary to obtain another VA examination and 
opinion to clarify this issue.  

Recently, the U.S. Court of Appeals for Veterans Claims 
(Court) in Vazquez-Flores v. Peak, No. 05-0355 (U.S. Vet App. 
Jan. 30, 2008), held that section 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life. 
 Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores, slip op. at 4.  

The RO provided the veteran with VCAA notice letters in April 
2003 and January 2006.  The letters notified him that to 
substantiate a claim for an increased rating, he must provide 
evidence that the left knee disability had worsened.  The 
January 2006 letter explained the type of evidence that could 
demonstrate a worsening of the condition.  The letters, 
however, did not notify him that he should provide evidence 
of the effect that worsening has had on his employment and 
daily life.  So a remand is required to correct this 
deficiency.   

The veteran alleges that he has PTSD as a result of a sexual 
assault during military service.  VA is required to provide 
certain notice to a veteran in cases where he or she claims 
PTSD due to personal assault.  If a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate his account of 
the stressor incident.  Examples of such evidence include, 
but are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance, substance 
abuse, episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

A January 2006 VCAA notice letter advised the veteran of some 
of the alternative sources other than his service treatment 
records that might constitute credible supporting evidence of 
the sexual assault, but the letter did not notify him of all 
the sources listed in § 3.304(f)(3).  Furthermore, the letter 
did not advise him that evidence of behavior changes may 
constitute credible supporting evidence of the sexual 
assault.  Therefore, a remand is necessary to advise him of 
this, and to allow him the opportunity to submit additional 
evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
that is compliant with the requirements of 
Vazquez-Flores v. Peak, No. 05-0355 (U.S. 
Vet. App. Jan. 30, 2008).  The notice 
should advise the veteran that to 
substantiate a claim for an increased 
rating for his left knee disability, he 
must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening 
or increase severity of the disability and 
the effect that worsening has on his 
employment and daily life.  

Advise the veteran that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
diagnostic codes, which typically provide 
for a range in severity of a particular 
disability from 0 percent to as much as 
100 percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.

In addition, provide examples of the types 
of medical and lay evidence that the 
veteran may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Take the necessary steps set forth in 
38 C.F.R. § 3.304(f)(3) and M21-1MR, Part 
IV.ii.I.D.17, with respect to developing 
PTSD claim based on a personal (sexual) 
assault.  Specifically, this includes 
informing and asking him to provide or 
identify any evidence from sources other 
than his service records that might 
corroborate his claimed stressor.  Provide 
a list of examples of such evidence, 
including evidence of behavior changes. 

3.  Contact the SSA and obtain the medical 
records used to make the August 2001 
decision.  In addition, obtain copies of 
any other decisions that have been made 
since August 2001, including any medical 
evidence used to make those decisions.  

4.  Schedule the veteran for a VA 
examination to determine whether his right 
knee disability is at least as likely as 
not (50 percent probability or greater) due 
to a disease or injury in military service; 
including whether the right knee disability 
is proximately due to, the result of, or 
aggravated by, the service-connected left 
knee disability.

It is imperative that the VA examiner, 
review the claims folder.  The examiner 
should provide a rationale for all opinions

5.  If the claims are not fully granted, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




